PER CURIAM.
This is a direct appeal from the District Court on the issue of whether the defendant in a traffic case may be tried upon an unsworn complaint. Pursuant to law, the police officers of the Government of American Samoa utilize a Uniform Traffic Ticket and Complaint which must be sworn to by the citing officer before a person authorized to administer oaths.
22 ASC 2409 (b) provides in part:
Before any offense shall be heard 'by the court, or any plea taken, there shall be filed with the clerk of the court a complaint signed and sworn to by a police officer of American Samoa which shall set forth the particulars of the alleged offense.
The law is clear. The requirement of a sworn complaint is jurisdictional. The District Court, in this case, had no jurisdiction to proceed with the trial and to sentence the Defendant.
Accordingly, the conviction of the Appellant-defendant is reversed.